     Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 1 of 25 Page ID
                                       #:1652



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                  Case No.: 2:19-cv-6182-DSF-PLA
14                                                 Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR            DECLARATION OF RYAN
16                                                 RANKIN ISO DEFENDANT CITY
     ALL, an unincorporated association,           OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and               OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                  PRELIMINARY INJUNCTION
18
     unincorporated association,                   Concurrently Filed Documents:
19                                                    Memorandum of Points &
                    Plaintiffs,                         Authorities ISO Opposition
20                                                    Declarations ISO Opposition:
        vs.                                             Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;             Ramirez, Rankin, Guerrero,
                                                        Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                           Rodriguez, Diaz
               Defendant(s).                          Request for Judicial Notice
23                                                    Evidentiary Objections
24
                                                   Date: March 30, 2020
25                                                 Time: 1:30 p.m.
                                                   Ctrm: 7D
26
27
28
        DECLARATION OF RYAN RANKIN ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 2 of 25 Page ID
                                  #:1653




 1                           DECLARATION OF RYAN RANKIN
 2         I, RYAN RANKIN, hereby declare:
 3         1.     I am an Officer with the Los Angeles Police Department ("LAPD"),
 4
     currently assigned to LAPD South Bureau's Homeless Outreach and Proactive
 5   Engagement ("HOPE") Unit. I have been assigned to the HOPE Unit for the past
 6
     eighteen months and have been an Officer with LAPD since February 2006. I have
 7   personal knowledge of the facts contained herein, and if called to testify I could and
 8
     would do so competently.
 9
           2.     As a HOPE Officer; I regularly interact with community members who are
10
     homeless, including through proactive efforts to identify homeless encampments and
11
     engage homeless residents to build relationships, identify needs, and make referrals to
12
     services when appropriate. I also provide for the safety and security of other service
13
     providers, outreach workers, and Bureau of Sanitation employees, including as needed
14
     during cleanups of homeless encampments. I encounter homeless encampments located
15
     within the South Bureau on a near daily basis during the course of performing my duties.
16
           3.     Attached as Exhibits 1-6 are true and correct copies of pictures of homeless
17
     encampments and bulky items and property stored in public areas located within LAPD
18

19
     South Bureau, which I took during my shift on March 3, 2020. Specifically, Exhibits 1-6

20
     contain pictures taken on March 3, 2020 at the following locations:

21                a. Exhibit 1 (bates label CTY004105-4107) contains a true and correct

22                   copy of three pictures of a homeless encampment located at Flower
23                   Street and 62nd Street.
24                b. Exhibit 2 (bates label CTY004108-4110) contains a true and correct
25                   copy of three pictures of a homeless encampment located at 11 7th Street
26                   and the 110 freeway overpass.
27                c. Exhibit 3 (bates label CTY00411 l-4113) contains a true and correct
28


           DECLARATION OF RYAN RANKIN ISO CITY 'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 3 of 25 Page ID
                                   #:1654




                      copy of three pictures of bulky items and property stored in public areas
 2                    located at 228th Street and Harvard Boulevard.
 3                d. Exhibit 4 (bates label CTY004 l 14-4 l 16) contains a true and correct
 4                   copy of three pictures of bulky items and property stored in public areas
 5                   located at Wilmington Boulevard and D Street.
 6
                  e. Exhibit S (bates label CTY0041 l 7-4118) contains a true and correct
 7
                     copy of two pictures of a homeless encampment located at Flower Street
 8
                     and 54th Street.
 9
                  f. Exhibit 6 (bates label CTY004119-4120) contains a true and correct
10
                     copy of two pictures of a homeless encampment located at Flower Street
11
                     and 62nd Street.
12
           4.     Exhibits 1-6 reflect examples of the types of bulky items and property stored
13
     in public areas that I have regularly encountered during the course of performing my
14
     duties as a HOPE Officer.
15
           I declare under penalty of perjury under the laws of the State of California and the
16
     United States that the foregoing is true and correct and that this Declaration was executed
17
     on March /l:L_, 2020, at Los Angeles, California.
18

19
20
21

22
23

24

25
26
27
28


           DECLARATION OF RYAN RANKIN ISO CITY'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 4 of 25 Page ID
                                  #:1655




                               Exhibit 1

                                    pg 3
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 5 of 25 Page ID
                                  #:1656




                                    pg 4
         Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 6 of 25 Page ID
                                           #:1657




(')
--i
-<
0
0
.i=,..
......
0
C1)




                                            pg 5
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 7 of 25 Page ID
                                  #:1658




                                   pg 6
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 8 of 25 Page ID
                                  #:1659




                               Exhibit 2


                                     pg 7
         Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 9 of 25 Page ID
                                           #:1660




0
-;
-<
                            -
0
0
~
......
0
CX)




                                              pg 8
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 10 of 25 Page ID
                                   #:1661




                                                                                             pg 9
                                                                                 CTY004109
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 11 of 25 Page ID
                                   #:1662




                                      pg 10
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 12 of 25 Page ID
                                   #:1663




                               Exhibit 3

                                     pg 11
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 13 of 25 Page ID
                                   #:1664




                                     pg 12
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 14 of 25 Page ID
                                   #:1665




                                    pg 13
        Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 15 of 25 Page ID
                                           #:1666




(j
-i
-<
0
~
.....
.....




                                             pg 14
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 16 of 25 Page ID
                                   #:1667




                                Exhibit 4

                                     pg 15
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 17 of 25 Page ID
                                   #:1668




                                      pg 16
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 18 of 25 Page ID
                                   #:1669
                                       ~
                                            ,      ---
                                                   -··--- .
                                                ..--------
                                           .........
                                           -·----··
                                           .... __._._,,........--
                                                 - .----
                                                     .      '   '   ...
                                                                          -·
                                                   - --· --




                                       pg 17
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 19 of 25 Page ID
                                   #:1670




                                     pg 18
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 20 of 25 Page ID
                                   #:1671




                             EXHIBIT 5

                                    pg 19
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 21 of 25 Page ID
                                   #:1672




                                       pg 20
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 22 of 25 Page ID
                                   #:1673




                                       pg 21
Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 23 of 25 Page ID
                                   #:1674




                               EXHIBIT6

                                      pg 22
       Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 24 of 25 Page ID
                                          #:1675




0
-I
-<
0
0
::,.
->.
~
(0




                                            pg 23
        Case 2:19-cv-06182-DSF-PLA Document 42-12 Filed 03/09/20 Page 25 of 25 Page ID
                                           #:1676




0
~
0

....~
I\J
0




                                          pg 24
